DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2020/0229249 A1, hereinafter “Cheng”) view of 3GPP TS 23.287 V0.3.0 (hereinafter “3GPP”).
 	Regarding claims 1 and 11, Cheng teaches a method performed by a first terminal in a wireless communication system (Figs. 3-6), the method comprising: establishing a unicast link with a second terminal, wherein the unicast link supports one or more service types associated with at least one first application layer identifier(s) (IDs) of the first terminal and the second terminal (Fig. 4, ¶ [0057], UE 120a may determine that a new unicast connection is to be established based at least in part on the triggering event. ¶ [0058], at the APP layer, UE 120a may pass a link request including a service identifier, the destination identifier (e.g., the upper layer identifier of UE 120e), a QoS parameter set and a range parameter for a new unicast connection, an indicator that the new unicast connection is to be for unicast communication, a combination thereof, and/or the like. Where the destination identifier may be an upper layer device identifier (e.g., the application layer temporary station ID) or an L2 ID); in case that a data transfer for a service is initiated, determining ¶ [0057], a connection manager or the V2X layer may determine whether a new data bearer for a new QoS flow is to be setup over the PC5 unicast link or whether an existing data bearer and QoS flow is usable for the new application. ¶ [0058], Where the destination identifier may be an upper layer device identifier (e.g., the application layer temporary station ID) or an L2 ID, ¶ [0059], the QoS parameter may be different from previous QoS parameters relating to previous unicast links but a destination identifier may be the same as previous destination identifiers (e.g., the same application layer temporary station ID or L2 ID). In this case, the V2X layer may initiate signaling to add a QoS flow or modify the QoS of a data bearer to an existing destination (e.g., an existing UE 120e) rather than to add a new unicast link to this destination (e.g., the UE 120e), ¶ [0066]); and modifying the established unicast link for the service to reuse the established unicast link, in case that the second application layer ID(s) associated with the service is identical to the first application ID(s) of the first terminal and the second terminal (Figs. 4, 5, ¶ [0058], Where the destination identifier may be an upper layer device identifier (e.g., the application layer temporary station ID) or an L2 ID, ¶ [0059], the QoS parameter may be different from previous QoS parameters relating to previous unicast links but a destination identifier may be the same as previous destination identifiers (e.g., the same L2 ID or application layer temporary station ID). In this case, the V2X layer may initiate signaling to add a QoS flow or modify the QoS of a data bearer to an existing destination (e.g., an existing UE 120e) rather than to add a new unicast link to this destination (e.g., the UE 120e), ¶ [0060], when a new destination identifier is provided, UE 120a may determine to establish a new unicast link. In contrast, when an existing destination identifier is provided but a new QoS parameter is provided, UE 120a may determine to establish a new QoS flow using an existing unicast link, ¶ [0071]). 
	Cheng does not explicitly teach a pair of application layer IDs of the first terminal and the second terminal (i.e., a source/initiating UE’s application layer ID and destination/target UE’s application layer ID) associated with the service.
	However, 3GPP teaches UE maintains a mapping between the application layer identifiers and the Layer-2 IDs used for the unicast links and the UE provides application information (the service type (e.g. PSID or ITS-AID) of the V2X application, initiating UE's application layer ID and the target UE's application layer ID) for PC5 unicast communication (Page 26, §5.6.1.4, Page 32-34, §6.3.3.1).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to maintain a mapping of a pair of application layer IDs of the first terminal and the second terminal associated with the service and to modify the established unicast link for the service to reuse the established unicast link in case that the pair of second application layer IDs associated with the service is identical to the first pair application IDs of the first terminal and the second terminal in the system of Cheng to comply with the 3GPP requirements.
 	Regarding claims 6 and 16, Cheng teaches a method performed by a second terminal in a wireless communication system (Figs. 3-6),, the method comprising: establishing a unicast link with a first terminal, wherein the unicast link supports one or more service types associated with at least one first application layer identifier(s) (IDs) of the first terminal and the second terminal (Fig. 4, ¶ [0057], UE 120a may determine that a new unicast connection is to be established based at least in part on the triggering event. ¶ [0058], at the APP layer, UE 120a may pass a link request including a service identifier, the destination identifier (e.g., the upper layer identifier of UE 120e), a QoS parameter set and a range parameter for a new unicast connection, an indicator that the new unicast connection is to be for unicast communication, a combination thereof, and/or the like. Where the destination identifier may be an upper layer device identifier (e.g., the application layer temporary station ID) or an L2 ID); and modifying the established unicast link to reuse the established unicast link, in a case that a data transfer for a service is initiated, wherein the established unicast link is determined to be reused, in a case that a second application layer ID(s) associated with the service is identical to the first application ID(s) of the first terminal and the second terminal (Figs. 4, 5, ¶ [0058], Where the destination identifier may be an upper layer device identifier (e.g., the application layer temporary station ID) or an L2 ID, ¶ [0059], the QoS parameter may be different from previous QoS parameters relating to previous unicast links but a destination identifier may be the same as previous destination identifiers (e.g., the same L2 ID or application layer temporary station ID). In this case, the V2X layer may initiate signaling to add a QoS flow or modify the QoS of a data bearer to an existing destination (e.g., an existing UE 120e) rather than to add a new unicast link to this destination (e.g., the UE 120e), ¶ [0060], when a new destination identifier is provided, UE 120a may determine to establish a new unicast link. In contrast, when an existing destination identifier is provided but a new QoS parameter is provided, UE 120a may determine to establish a new QoS flow using an existing unicast link, ¶ [0071]).
 	Cheng does not explicitly teach a pair of application layer IDs of the first terminal and the second terminal (i.e., a source/initiating UE’s application layer ID and destination/target UE’s application layer ID) associated with the service.
Page 26, §5.6.1.4, Page 32-34, §6.3.3.1).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to maintain a mapping of a pair of application layer IDs of the first terminal and the second terminal associated with the service and to modify the established unicast link for the service to reuse the established unicast link in case that the pair of second application layer IDs associated with the service is identical to the first pair application IDs of the first terminal and the second terminal in the system of Cheng to comply with the 3GPP requirements.
Regarding claims 2, 7, 12 and 17, Cheng in view of 3GPP teaches the method of claim 1, further comprising: assigning a link identifier for the unicast link, in a case that the unicast link is established (Cheng: ¶ [0060], UE 120a may pass the link response message to the APP layer (e.g., which may include link handler information, such as a link identifier, a flow identifier, a combination thereof, and/or the like) to enable the APP layer to use the existing link), wherein the unicast link is associated with a unicast link profile which includes the application layer IDs of terminals, Layer-2 IDs of the terminals, and a quality of service (QoS) flow identifier profile (Cheng: ¶ [0051], ¶ [0058], the link request may include a service identifier, the destination identifier (e.g., the upper layer identifier of UE 120e), a QoS parameter set and a range parameter for a new unicast connection, ¶ [0062], UE 120a may pass a plurality of QoS parameters, as described above to trigger management of a plurality of QoS flows for the new unicast link. In some aspects, UE 120a may include V2X layer context information in the V2X layer message. For example, the V2X layer may include a QoS flow profile, a security context, an upper layer identifier, an L2 ID, an Internet protocol (IP) address, a combination thereof, and/or the like. ¶ [0066]).
 	Cheng does not explicitly teach wherein the unicast link is associated with a unicast link profile which includes the supported one or more service types, the application layer IDs of terminals, Layer-2 IDs of the terminals, and a quality of service (QoS) flow identifier (QFI) for each service type
	3GPP teaches assigning a link identifier for the unicast link, in a case that the unicast link is established, wherein the unicast link is associated with a unicast link profile which includes the supported one or more service types, the application layer IDs of terminals, Layer-2 IDs of the terminals, and a quality of service (QoS) flow identifier (QFI) for each service type (Page 17, §5.2.1.4, During the unicast link establishment,
each UEs self-assign PC5 Link Identifier and associate the PC5 Link Identifier with the Unicast Link Profile for the established unicast link. The PC5 Link Identifier is a unique value within the UE. The Unicast Link Profile identified by PC5 Link Identifier includes application layer identifier and Layer-2 ID of UE A, application layer identifier and Layer 2 ID of UE B and a set ofPC5 QoS Flow Identifier(s) (PFI(s)). Each PFI is associated with QoS parameters (i.e. PQI and optionally Range). V2X Application layer identifies the corresponding PC5 unicast link even if there are more
than one unicast link associated with one service type (e.g. the UE establishes multiple unicast links with multiple UEs for a same service type), Pages, 24, 33, 34).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to associate a unicast link profile with a unicast link including the 
 	Regarding claims 3, 8, 13 and 18, Cheng in view of 3GPP teaches the method of claim 2.
	Cheng does not explicitly teach delivering, by a service enabling (SE) layer, the link identifier and information on the unicast link to an access stratum (AS) layer, wherein the information on the unicast link includes Layer-2 ID information of the first terminal and the second terminal; maintaining, by the AS layer, the link identifier and the information on the unicast link to reuse the unicast link; and performing a data communication with the second terminal using the Layer-2 ID information via the unicast link.
3GPP teaches delivering the link identifier and information on the unicast link to an AS layer, wherein the information on the unicast link includes Layer-2 ID information of the first terminal and the second terminal; maintaining, by the AS layer, the link identifier and the information on the unicast link to reuse the unicast link; and performing a data communication with the second terminal using the Layer-2 ID information via the unicast link (Page 17, §5.2.1.4, V2X layer of the transmitting UE indicates to AS layer whether the message is for PC5-S signalling message (i.e. Direct Communication Accept, Link Layer Identifier Update Request/Response, Disconnect Request/Response) or service data transmission when it sends message over the established PC5 link. Page 34, §6.3.3.1, UE-1 has a V2X service associated with this unicast link. The communication mode (i.e. unicast), and Layer-2 ID information (i.e. source Layer-2 ID and destinationLayer-2 ID) are provided to the AS layer, together with the V2X message.UE-1 sends the V2X service data using the source Layer-2 ID (i.e. UE-l's Layer-2 ID for this unicast link) and the destination Layer-2 ID (i.e. UE-2's Layer-2 ID for this unicast link)).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to deliver, by a SE layer, the link identifier and information on the unicast link to an AS layer, wherein the information on the unicast link includes Layer-2 ID information of the first terminal and the second terminal; maintaining, by the AS layer, the link identifier and the information on the unicast link to reuse the unicast link; and performing a data communication with the second terminal using the Layer-2 ID information via the unicast link in the system of Cheng in view of 3GPP to comply with 3GPP requirements.
	Regarding claims 4 and 14, Cheng in view of 3GPP teaches the method of claim 3, wherein the modifying of the established unicast link comprises: transmitting a link modification request message to the second terminal, wherein the link modification request message includes information on the service and information on QoS flow for the service, wherein the unicast link profile is updated based on the link modification request message, and wherein the service is added to the unicast link based on the link modification request message (Cheng: Fig. 5, ¶ [0058], the link request may include a service identifier, the destination identifier (e.g., the upper layer identifier of UE 120e), a QoS parameter set and a range parameter for a new unicast connection, ¶ [0059], the QoS parameter may be different from previous QoS parameters relating to previous unicast links but a destination identifier may be the same as previous destination identifiers (e.g., the same application layer ID or L2 ID). In this case, the V2X layer may initiate signaling to add a QoS flow or modify the QoS of a data bearer to an existing destination (e.g., an existing UE 120e) rather than to add a new unicast link to this destination (e.g., the UE 120e). ¶ [0071], ¶ [0072], UE 120a may pass a link management request that includes an L2 ID, a QoS profile, a V2X layer message, a cause code (e.g., indicating that a link is to be updated rather than established), a combination thereof, and/or the like).
 	Regarding claims 5, 10, 15 and 20, Cheng teaches the method of claim 1, further comprising: establishing a new unicast link, in case that the second pair of application layer IDs associated with the service is different to the first pair of application IDs of the first terminal and the second terminal; and, performing a data communication for the service via the new unicast link (Cheng: Fig. 4, ¶ [0060], when a new destination identifier is provided, UE 120a may determine to establish a new unicast link.).
 	Regarding claims 9 and 19, Cheng in view of 3GPP teaches the method of claim 8, wherein the modifying of the established unicast link comprises: receiving a link modification request message from the first terminal, wherein the link modification request message includes information on the service and information on QoS flow for the service, wherein the unicast link profile is updated based on the link modification request message, and wherein the service is added to the unicast link based on the link modification request message (Cheng: Fig. 5, ¶ [0058], the link request may include a service identifier, the destination identifier (e.g., the upper layer identifier of UE 120e), a QoS parameter set and a range parameter for a new unicast connection, ¶ [0059], the QoS parameter may be different from previous QoS parameters relating to previous unicast links but a destination identifier may be the same as previous destination identifiers (e.g., the same application layer ID or L2 ID). In this case, the V2X layer may initiate signaling to add a QoS flow or modify the QoS of a data bearer to an existing destination (e.g., an existing UE 120e) rather than to add a new unicast link to this destination (e.g., the UE 120e). ¶ [0071], ¶ [0072], UE 120a may pass a link management request that includes an L2 ID, a QoS profile, a V2X layer message, a cause code (e.g., indicating that a link is to be updated rather than established), a combination thereof, and/or the like, ¶ [0071]-¶ [0073]).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MANDISH K RANDHAWA/Examiner, Art Unit 2477